McMurray, Presiding Judge,
dissenting.
Once more I find myself unable to embrace the majority position in this appeal from the trial court’s reinstatement of a jury verdict. The underlying theme in my prior dissent (Head v. CSX Transp., 227 *474Ga. App. 818, 821 (490 SE2d 497)) now becomes the central issue upon which I rely. Simply put, I must urge that an appropriate deference to the decision of the trial court in granting plaintiff’s motion for new trial cannot be reasonably avoided.
In order to determine whether the trial court was authorized to conclude that the jury verdict was inadequate under the federally mandated standard requires a weighing of the evidence. The majority quotes and relies upon a statement from Central of Ga. R. Co. v. Carter, 212 Ga. App. 528, 530 (3) (442 SE2d 269), that the standard applicable to the review of the adequacy of jury verdicts in Federal Employers’ Liability Act (“FELA”) cases is “the same regardless of whether it is being applied by a trial court on motion for new trial or by the appellate court on appeal.” Id. at 530.1 submit that, except in instances where there is direct proof of improper cause, the goal reflected in this statement is unrealistic since there are no objective criteria governing the task and the appellate courts lack the perspective of a trial judge who has observed the demeanor and conduct of the witnesses. The process of reviewing the adequacy of the verdict in a FELA case is more aptly described as being a matter which “is, by law, governed by judicial subjectivity in a realm absent objective criteria.” Southern R. Co. v. Minor, 196 Ga. App. 183, 186 (4) (395 SE2d 845).
Thus, I continue to maintain that the task of reviewing the adequacy of verdicts in FELA cases must rest in the first instance with the trial courts and that our review of decisions on this issue attribute to the trial courts an appropriate discretion in this matter. In my earlier dissent, I argued that these issues should be viewed as being governed by OCGA § 5-5-50. However, whether or not that suggestion was correct, practical necessity suggests a similar scheme, and this has been our law even prior to enactment of the statute. Sparks v. Noyes, 64 Ga. 437 (1879).
Furthermore, the FELA standard of review has been held to be consistent with the former Georgia standard as stated in OCGA § 51-12-12 prior to the 1987 revision of that statute. And with respect to OCGA § 51-12-12, it has been recently noted that an excessive or inadequate verdict constitutes a mistake of fact, not law, which addresses itself to the discretion of the trial judge who saw the witnesses and heard the testimony, and that this Court’s jurisdiction is confined to the question of whether the trial court abused discretion in ruling on the motion challenging the adequacy of the verdict. Southeastern Security Ins. Co. v. Hotle, 222 Ga. App. 161, 165 (2) (473 SE2d 256).
In the case sub judice, the amended grant of new trial reflected application of the correct federal standard of review by stating that the trial court found the jury verdict to be “ ‘inconsistent with the *475preponderance of the evidence, that it would be a denial of justice to permit it to stand, and that the verdict is shockingly inadequate so as to raise an irresistible inference that an improper cause or mistake invaded the trial.’ ” Head v. CSX Transp., 227 Ga. App. 818, 819, n. 1, supra. There being no abuse of discretion on the face of the record and since the evidence did not demand the verdict returned by the jury, the trial court’s order granting the motion for new trial should not have been disturbed.
Decided November 4, 1998
Reconsideration denied November 25, 1998
Taylor, Harp & Callier, John A. Harp, Jefferson C. Callier, for appellant.
Casey, Gilson & Williams, Robert E. Casey, Jr., James E. Gilson, Matthew P. Stone, Sandra Gray, for appellee.
The order of the subsequent trial court judge reinstating the jury’s verdict was predicated on an erroneous theory of law and should be reversed. See Robinson v. Star Gas, 269 Ga. 102, 105 (498 SE2d 524).
I am authorized to state that Judge Ruffin and Judge Eldridge join in this dissent.